DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435) in view of Katayose et al. (WO 2006093183, machine translation attached).
Regarding claim 1, Lim discloses a fish farm having at least one land-based fish tank (70) and a water supply system (Fig. 2), the water supply system comprising: a supply line (30) and a discharge line (75), the supply line (30) being fluidly connected to a water reservoir (20); a fluid intermediate storage (50); a circulation conduit (35) fluidly connected to the at least one fish tank (70) (paragraph [0030] of machine translation); a valve arrangement ((33) and (84)) fluidly connected to the supply line (30), the fluid intermediate storage (50) and the circulation conduit (35), the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid intermediate storage and the at least one fish tank via the circulation conduit (when (84) is open, allows fluid between (50) and (70) via (35)); and a second operational configuration in which the valve arrangement permits circulation of fluid between the fluid intermediate storage and the water reservoir via the supply and discharge lines (when (33) is open, allows fluid between (50) and (20)) and prevents fluid communication between the fluid intermediate storage (50) and the at least one fish tank (70) (valves (84) closed on outlet of intermediate storage (50)).
Lim does not explicitly teach the discharge line being fluidly connected to a water reservoir and a valve arrangement fluidly connected to the discharge line, and the valve arrangement having the first operational configuration that prevents fluid communication between the fluid intermediate storage and the water reservoir. 
Katayose et al. teaches the discharge line (b) being fluidly connected to a water reservoir (paragraph [0029] in machine translation) and a valve arrangement ((16b), (16c), (16d)) fluidly connected to the discharge line (Fig. 1; far right side), and the valve arrangement having the first operational configuration that prevents fluid communication between the fluid intermediate storage and the water reservoir (switch valves positioned (16b) from (15d) to (12) and (16d) from tank (B) to line (15d)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the discharge line and valve arrangement of Lim to send the discharge to a reservoir and to control the discharge through a valve arrangement as taught by Katayose et al. in order to conserve water and to provide a more efficient fish farm.  
Regarding claim 2, Lim as modified by Katayose et al. teaches (reference to Lim) the fish farm of claim 1, comprising at least one pump (40) operable to flow water between the intermediate storage (50) and the circulation conduit (35) and/or from the supply line (30), via the intermediate storage (50), to the discharge line (75) (pump (40) flows water from the supply line through the intermediate storage (50) and through the discharge line (75)).
Regarding claim 3, Lim as modified by Katayose et al. teaches (reference to Lim) wherein the water reservoir (20) is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (water from (20) pumped upward to (50) than into (70)), paragraphs [0018]-[0022] of machine translation).
Regarding claim 5, Lim as modified by Katayose et al. teaches (reference to Katayose et al.) wherein the water reservoir comprises separate supply 
Regarding claim 7, Lim as modified by Katayose et al. teaches (reference to Lim) wherein the intermediate storage (50) is arranged: at a height which is at the same height as the at least one fish tank (70) (Fig. 2 shows the heights of the intermediate storage and the at least one fish tank as the same).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435) in view of Katayose et al. (WO 2006093183, machine translation attached), and in further view of Nordahl-Pedersen (WO 2017176125).
Regarding claim 4, Lim as modified by Katayose et al. does not explicitly teach wherein the water reservoir comprises a common supply and discharge reservoir, and wherein the common supply and discharge reservoir is a sea. 
Nordahl-Pedersen teaches wherein the water reservoir comprises a common supply and discharge reservoir, and wherein the common supply and discharge reservoir is a sea (Fig. 1, page 8, lines 23-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the water reservoir of Lim modified by Katayose et al. with the same water reservoir as taught by Nordahl-Pedersen in order to reduce the size of the water supply system for cost effectiveness, efficiency, and reduced use of natural resources.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435) in view of Katayose et al. (WO 2006093183, machine translation attached), and in further view of Plante (US 2017/0105393).
Regarding claim 6, Lim as modified by Katayose et al. is silent as to wherein the at least one pump comprises a pump located in the intermediate storage.
Plante teaches at least one pump comprises a pump (10) located in the intermediate storage (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim modified by Katayose et al. to include the pump within the intermediate storage as taught by Plante in order to reduce space needed for the system.
Claims 9, 10, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435) in view of Katayose et al. (WO 2006093183, machine translation attached), and further in view of Du (CN 103766269).
Regarding claim 9, Lim as modified by Katayose et al., as discussed so far, is silent about wherein the intermediate storage comprises a first fluid container and a second fluid container, and wherein the valve arrangement is operable to, simultaneously, maintain a fluid connection between the supply and discharge lines and the first fluid container, and maintain a fluid connection between the circulation conduit and the second fluid container.
In addition to the above, Katayose et al. teaches the intermediate storage ((12),(13),(14)) comprises a first fluid container (12) and a second fluid container (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate storage of Lim modified by Katayose et al. to include a first fluid container and a second fluid container as taught by Katayose et al. in order to provide further control of the overall system by being able to control flow of fluids.
Lim as modified by Katayose et al., however, does not explicitly teach wherein the valve arrangement is operable to, simultaneously, maintain a fluid connection between the supply and discharge lines and the first fluid container, and maintain a fluid connection between the circulation conduit and the second fluid container.
Du teaches the intermediate storage comprises a first fluid container (2) and a second fluid container (5), and wherein the valve arrangement ((6) and (13)) is operable to, simultaneously, maintain a fluid connection between the supply (10) and discharge (8) lines and the first fluid container (2), and maintain a fluid connection between the circulation conduit (portion of (5)) and the second fluid container (the rest of (5)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Katayose et al. with multiple intermediate storage containers as taught by Du in order to provide further control of the overall system by being able to control flow of fluids.
Regarding claim 10, Lim as modified by Katayose et al., as discussed so far, is silent as to wherein the intermediate storage comprises a first fluid container, a second fluid container, and a third fluid container, and wherein the valve arrangement is operable to independently control each of the first, second and third fluid containers to be: in fluid connection with the supply and discharge lines, or in fluid connection with the circulation conduit.
In addition to the above, Katayose et al. teaches the intermediate storage ((12),(13),(14)) comprises a first fluid container (12), a second fluid container (13), and a third fluid container (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate 
Lim as modified by Katayose et al., however, does not explicitly teach wherein the valve arrangement is operable to, simultaneously, maintain a fluid connection between the supply and discharge lines and the first fluid container, and maintain a fluid connection between the circulation conduit and the second fluid container.
Du teaches the intermediate storage comprises a first fluid container (portion of (10)), a second fluid container (portion of (5)), and a third fluid container (2), and wherein the valve arrangement ((13) and (6)) is operable to independently control each of the first (portion of (10)), second (portion of (5)) and third fluid (2) containers to be: in fluid connection with the supply (10) and discharge lines (8), or in fluid connection with the circulation conduit (the rest of (5)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Katayose et al. with multiple intermediate storage containers as taught by Du in order to provide further control of the overall system by being able to control flow of fluids.
Regarding claim 26, Lim as modified by Katayose et al. teaches (references to Lim) wherein the at least one pump comprises a first pump (40) arranged in the supply line (30) or the discharge line.
Lim as modified by Katayose et al. does not explicitly teach wherein the at least one pump comprises a second pump arranged in the circulation conduit.
Du teaches wherein the at least one pump (3) comprises a pump arranged in the circulation conduit (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim modified by Katayose et al. to include the pump within the circulation conduit as taught by Du in order to help move the fluid after exiting the intermediate storage.
Regarding claim 27, Lim as modified by Katayose et al. does not explicitly teach wherein the intermediate storage is arranged at a height which is lower than the at least one fish tank.
Du teaches the intermediate storage (2) is arranged at a height which is lower than the at least one fish tank (12) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Katayose et al. with the configuration of the intermediate storage lower than the at least one fish tank as taught by Du so that a pump can be used to have increased automated control over the flow of fluid into the at least one fish tank.
Regarding claim 28, Lim as modified by Katayose et al. does not explicitly teach wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir.
Du teaches wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir (Fig. 1; water storage (2) is lower in height than the water collecting (1) which has the cultivation, and is higher than the water reservoir (see return pipe line (8) and inlet pipe prior to entering outer circulation water pump (4))). It would have been obvious to one of ordinary skill in .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 101362435) in view of Katayose et al. (WO 2006093183, machine translation attached), and in further view of Straight et al. (US 2017/0325427).
Regarding claim 11, Lim as modified by Katayose et al. is silent as to wherein the valve arrangement comprises: a first valve unit fluidly connected to the discharge line, the intermediate storage and the circulation conduit; and a second valve unit fluidly connected to the supply line, the intermediate storage and the circulation conduit.
Straight et al. teaches the valve arrangement ((120), (235)) comprises: a first valve unit fluidly connected to the discharge line, the intermediate storage and the circulation conduit (valves on discharge side of fish tanks (245) that bring the water up to the grow towers (240)); and a second valve unit fluidly connected to the supply line, the intermediate storage and the circulation conduit (valves on the supply side of tanks directed from the grow towers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Lim as modified by Katayose et al. with a valve arrangement that allows for fluid movement and control efficiently for specific ratios for example (Straight et al.: paragraph [0037] provides an example of the automation using the valve arrangement).
Claims 13-15, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 103766269) in view of Lim (KR 101362435).
Regarding claim 13, Du discloses a method of operating a fish farm having at least one land-based fish tank (12), the method comprising: (i) bringing a fluid container (2) into fluid communication with a water reservoir and circulating water from the water reservoir, through the fluid container and to the water reservoir (external circulation system (10), (8)), and (ii) bringing the fluid container into fluid communication with the at least one land-based fish tank and circulating water between the fluid container and the fish tank (internal circulation system ((5), (7), (18)), wherein steps (i) and (ii) are carried out as separate, sequential steps (See paragraph [0016] of machine translation).
Du does not explicitly teach preventing fluid communication between the fluid container and the at least one fish tank; and preventing fluid communication between the fluid container and the water reservoir in separate, sequential steps.
Lim teaches preventing fluid communication between the fluid container (50) and the at least one fish tank (70) (prevention through the control valve (84) at the outlet of (50)); and preventing fluid communication between the fluid container and the water reservoir (20) (closing of valves (33) along the supply inlet line) in separate, sequential steps (controller (90) opens and closes the set of valves). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Du with the control valve system of Lim in order keep a constant target pressure to allow a smooth supply of seawater to the at least one fish tank (Lim: paragraph [0029] of machine translation).   
Regarding claim 14, Du as modified by Lim does not explicitly teach wherein the fluid container is a first fluid container and the method further comprises: (iii) bringing a second fluid container into fluid communication with the water reservoir and circulating water from the water reservoir, through the second fluid container and to the water reservoir, and (iv) bringing the second fluid container into fluid communication with the at least one land-based fish tank and circulating water between the second fluid container and the fish tank, wherein steps (iii) and (iv) are carried out as separate, sequential steps, and wherein steps (i) and (iv) are carried out simultaneously and steps (ii) and (iii) are carried out simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a fish farm of Du modified by Lim with an additional fluid container that has fluid communication such as the first fluid container if more land-based fish tanks are used in the fish farm in order to stabilize the system. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 15, Du as modified by Lim teaches (references to Du) wherein the water reservoir is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (Fig. 1).
Regarding claim 18, Du as modified by Lim teaches (references to Du) wherein the step of circulating water from the water reservoir, through the fluid container and to the water reservoir is carried out by: a pump arranged in the fluid container, a pump arranged in a supply line or a discharge line fluidly connecting the fluid container with 
Regarding claim 19, Du as modified by Lim teaches (references to Du) wherein the step of circulating water between the fluid container and the fish tank is carried out by: a pump arranged in the fluid container, a pump (3) arranged in a circulation conduit (5) fluidly connecting the fluid container with the fish tank (12), or natural flow caused by temperature and density differences in the water (the pump is arranged in a circulation conduit). 
Regarding claim 22, Du as modified by Lim, as discussed so far, does is silent as to wherein the separate, sequential steps (i) and (ii) are controlled by a valve arrangement fluidly connected to the fluid container, the water reservoir and the at least one fish tank, the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the at least one fish tank, and a second operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the water reservoir.
In addition to the above, Lim teaches the separate, sequential steps (i) and (ii) are controlled by a valve arrangement ((33) and (84)) fluidly connected to the fluid container, the water reservoir and the at least one fish tank, the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the at least one fish tank (when (84) .
Response to Arguments
Applicant’s arguments filed 11/30/2021 have been fully considered by they are not persuasive. 
With respect to claim 1, Applicant argued that: Lim (KR 101362435) does not disclose three water bodies, namely: “at least one land-based fish tank”, “a water reservoir”, and “a fluid intermediate storage”. Therefore, applicant asserts that one skilled in the art would not have found Lim meeting the limitations of claim 1 as proposed. 
The examiner respectfully disagrees. As mentioned above, the “at least one land-based fish tank” of Lim are the fish and shellfish aquaculture tanks (70) as part of the onshore livestock farm (10) (see paragraph [0018] of machine translation of Lim), therefore land based fish tanks per the claim limitation. Further, the “a water reservoir” limitation is found in the sea (20) of Lim (see paragraph [0022] of machine translation of Lim). Additionally, the “a fluid intermediate storage” limitation is found in the collection 
With respect to claim 13, Applicant argued that: Du (CN 103766269) does not disclose three water bodies, namely: “a fluid container”, “a water reservoir”, and “at least one land-based fish tank”. Therefore, applicant asserts that one skilled in the art would not have found Lim meeting the limitations of claim 1 as proposed.
The examiner respectfully disagrees. As mentioned above, the “at least one land-based fish tank” of Du are the tanks (12) for incubation. Further, the “a water reservoir” limitation is found in the external water source that has a water inlet pipe (10) and return pipe (8) runs of Du. Additionally, the “a fluid container” limitation is found in the water storage tank (2) of Du, where water is contained. Therefore, the prior art meets the claim.
Regarding applicant’s arguments that the remaining dependent claims are patentable for the same reasons as claims 1 and 13, claims 2-7, 9-11, 14-15, 18-19, 22, and 26-28 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643